/F-ILEIN CLIRICI OFFICE       _
. . . . COURr, ltATE OF WASHtm0N




~    IN THE SUPREME COURT OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                          )
                                              )
                   Respondent,                )               No. 87282-1
                                              )
v.                                            )                 En Bane
                                              )
VIANNEY VASQUEZ,                              )                 rJUL 2 5 ·2013
                                              )     Filed
                   Petitioner.                )
                                              )



         WIGGINS, J.-This case squarely asks us to determine under what

circumstances we may infer an intent to injure or defraud under Washington's

forgery statute, RCW 9A.60.020(1 )(b). Vianney Vasquez had fake social security

and permanent resident cards, both in his own name. After a Safeway store security

guard found the cards in Vasquez's wallet following a search related to a shoplifting

incident, the security guard called the police. Vasquez was arrested and charged

with two counts of forgery under RCW 9A.60.020(1 )(b). A jury convicted him and the

 Court of Appeals affirmed his convictions.

         We hold that the State presented insufficient evidence that Vasquez

 possessed the cards with an intent to injure or defraud, an essential element of the

forgery statute. We decline to infer that Vasquez intended to injure or defraud, as the

 Court of Appeals did, because to do so would alleviate the State's burden of proving
No. 87282-1


every element of the charged offense beyond a reasonable doubt. Accordingly, we

reverse the Court of Appeals and remand with instructions to vacate Vasquez's

conviction for forgery.

                          FACTS AND PROCEDURAL HISTORY

       On July 28, 2010, Timothy Englund, a Yakima Safeway store security guard,

saw Vasquez take lotion off a shelf and squirt some onto his hands. Vasquez then

put the lotion bottle back on the shelf and went to the front of the store to browse the

movie selection. When Vasquez exited the store, Englund contacted him and asked

him to accompany Englund to the store's management office to fill out shoplifting

paperwork for using the lotion. Vasquez cooperated.

       As part of the standard security procedure, Englund patted Vasquez down for

weapons and to look for a form of identification. During the pat-down, Englund found

Vasquez's wallet, which he removed from Vasquez's pocket and opened. Englund

found a social security card and a permanent resident card inside the wallet.

       Englund asked Vasquez to recite the social security number on the social

security card; Vasquez was unable to do so. Englund also asked if the cards

belonged to Vasquez, to which Vasquez responded affirmatively. When Englund

asked where Vasquez obtained the cards, Vasquez said that he had purchased both

the social security and permanent resident cards from a friend in California for $50

each. Vasquez also told Englund that he came from California to Yakima to stay with

friends or family and might have told Englund that he was working in the area.

       Englund proceeded to fill out paperwork pertinent to the shoplifting incident.

The paperwork included a statement that Englund had found a permanent resident


                                           2
No. 87282-1


card and a social security card and that Vasquez had wrongly used the lotion. At

some point while he was filling out the paperwork, Englund sought the assistance of

a Spanish-speaking employee to ensure that Vasquez understood the forms, given

several confused responses from Vasquez. On the form Vasquez signed, Vasquez

indicated that he was not currently employed.

      Because Englund could not verify Vasquez's identity, he called the police

department per standard store protocol. Police arrested Vasquez and the State

charged him with two counts of forgery.

      In addition to Englund's testimony, the State presented witnesses from the

Social Security Administration and United States Immigration and Customs

Enforcement. These witnesses testified that Vasquez had never been issued a

social security card, that a social security card was necessary to obtain employment

in the United States, that a search in the legal permanent residents database under

Vasquez's name and date of birth disclosed no results, and that the permanent

resident card in Vasquez's possession did not contain the security features of

authentic cards. The trial court excluded any direct evidence of Vasquez's

immigration status.

      At the close of the State's case, Vasquez moved to dismiss on sufficiency of

the evidence grounds, which the trial court denied. The defense then rested,

deciding not to present any testimony. A jury found Vasquez guilty of two counts of

forgery and Vasquez appealed.

       The Court of Appeals affirmed Vasquez's conviction, reasoning that there was

enough evidence to infer that Vasquez possessed the cards with an intent to injure


                                          3
No. 87282-1


or defraud, asking rhetorically, "why else would Mr. Vasquez have them." State v.

Vasquez, 166 Wash. App. 50, 53, 269 P.3d 370 (2012). In addition, the Court of

Appeals determined that the fact Vasquez might have told Englund that he had

worked in the area sufficed to demonstrate that Vasquez had used the cards to

injure or defraud an employer. We granted review. State v. Vasquez, 174 Wash. 2d
1017, 282 P.3d 96 (2012).

                                     ANALYSIS

      We review the sufficiency of the evidence to prove the elements of an offense

by asking '""whether viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt."'" State v. Bencivenga, 137 Wash. 2d 703, 706, 974
P.2d 832 (1999) (emphasis omitted) (quoting State v. Green, 94 Wash. 2d 216, 221,

616 P.2d 628 (1980) (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,

61 L. Ed. 2d 560 (1979))).

      The Court of Appeals applied the incorrect standard of review when it stated

that "the evidence of intent to defraud [was] substantial when [it] consider[ed] the

reasonable inferences available to the jury." Vasquez, 166 Wn. App. at 52. We have

rejected a substantial evidence standard in determining the sufficiency of the

evidence because it does not require proof beyond a reasonable doubt. See Green,

94 Wn.2d at 221-22.

      We conclude that the record before us discloses insufficient evidence to prove

Vasquez's intent to injure or defraud beyond a reasonable doubt. First, the Court of

Appeals' rhetorical question, "And here why else would Mr. Vasquez have them,"


                                          4
No. 87282-1


Vasquez, 166 Wn. App. at 53, infers intent from mere possession. Such an inference

relieves the State of its burden to prove all elements of the crime of forgery beyond a

reasonable doubt. As various cases make clear, possession alone does not support

an inference of intent. Second, although Vasquez might have acknowledged

ownership of the forged cards, the evidence is equivocal as to whether Vasquez

intended to defraud Englund by convincing him that the cards were genuine.

Equivocal evidence cannot form the basis of an inference of intent to injure or

defraud. Finally, Englund's shaky recollection of Vasquez's statement from working

in the area does not support an inference that Vasquez used forged cards in

connection with employment.        Beyond Englund's scant testimony, the State

presented no evidence that Vasquez had ever worked, was working, intended to

seek work in the area, or had ever used the forged cards in any way. Because the

evidence presented in this case is insufficient to demonstrate Vasquez's intent to

injure or defraud, we reverse the Court of Appeals and remand to vacate Vasquez's

conviction.

  I.   The State must prove intent to injure or defraud as an essential element of the
       crime of forgery-possession alone is not enough

       Washington's forgery statute provides in pertinent part that "[a] person is guilty

of forgery if, with intent to injure or defraud: ... He or she possesses, utters, offers,

disposes of, or puts off as true a written instrument which he or she knows to be

forged." RCW 9A.60.020(1)(b). "Whenever an intent to defraud shall be made an

element of an offense, it shall be sufficient if an intent appears to defraud any

person, association or body politic or corporate whatsoever." RCW 10.58.040.



                                            5
No. 87282-1


      When intent is an element of the crime, "intent to commit a crime may be

inferred if the defendant's conduct and surrounding facts and circumstances plainly

indicate such an intent as a matter of logical probability." State v. Woods, 63 Wn.

App. 588, 591, 821 P.2d 1235 (1991). Though intent is typically proved through

circumstantial evidence, "[i]ntent may not be inferred from evidence that is 'patently

equivocal'." /d. at 592 (quoting State v. Bergeron, 105 Wash. 2d 1, 20, 711 P.2d 1000

(1985); State v. Couch, 44 Wash. App. 26, 32, 720 P.2d 1387 (1986)). Possession

alone is not sufficient to infer intent to injure or defraud in forgery cases, but

possession together with "slight corroborating evidence" might be. State v. Esquivel,

71 Wash. App. 868, 870, 863 P.2d 113 (1993); see also State v. Ladely, 82 Wash. 2d 172,

175, 509 P.2d 658 (1973); State v. Tinajero, 154 Wash. App. 745, 750, 228 P.3d 1282

(2009).

    A. In possession-with-intent crimes, we do not draw inferences of intent based
       on mere possession

       For other crimes where possession and intent are elements of the crime,

Washington courts do not permit inferences based on naked possession. Rather,

this court and the Court of Appeals have consistently required the State to prove

intent beyond a reasonable doubt. 1

       Recently, in State v. Brockob, 159 Wash. 2d 311, 318, 330-31, 150 P.3d 59

(2009), we considered whether a defendant who removed cold tablets containing

pseudoephedrine from packaging and placed the tablets into his pockets acted with

1
  The legislature has defined inferences that may arise in some crimes, e.g., RCW
9A.46.11 0(4), 9A.52.040, 9A.52.060(1 ), 9A.56.096(1 ), 66.44.170, 77 .15.650(2), but has not
established any inference of intent arising from the possession of forged documents.



                                             6
No. 87282-1


the   requisite      intent to   manufacture   methamphetamine.     We       answered   no,

determining that the State merely proved an intent to shoplift pseudoephedrine in

excess of the legal purchase limit. /d. at 331. In other words, we held that the "mere

assertion     that    [pseudoephedrine]   is   known   to   be   used    to    manufacture

methamphetamine does not necessarily lead to the logical inference that Brockob

intended to do so, without more." /d. at 331-32.

       The Court of Appeals has employed the same analysis in reviewing

convictions for possession of a controlled substance with intent to deliver,

consistently holding that bare possession of a controlled substance does not suffice

to support an inference of intent. For example, in State v. O'Connor, 155 Wash. App.
282, 290, 229 P.3d 880 (201 0), the Court of Appeals noted, "Mere possession of a

controlled substance, including quantities greater than needed for personal use, is

not sufficient to support an inference of intent to deliver"; rather, "[a]t least one

additional fact must exist, such as a large amount of cash or sale paraphernalia,

suggesting an intent to deliver." Because O'Connor had a large quantity of

marijuana, a sophisticated grow operation, and a scale, the court held that these

facts "support[ed] an intent-to-deliver inference to convict." /d. at 291.

       Several other Court of Appeals cases support the rule that mere possession

of a controlled substance does not suffice, on its own, to support an inference of

intent to deliver. See, e.g., State v. Campos, 100 Wash. App. 218, 222, 998 P.2d 893

(2000) ("A police officer's opinion that a defendant possessed more drugs than

normal for personal use is insufficient to establish intent to deliver."); State v. Lopez,

79 Wash. App. 755, 768, 904 P.2d 1179 (1995) ("[E]ven possession of a large amount


                                               7
No. 87282-1


of controlled substances, without some additional factor, is insufficient to establish

intent."), abrogated on other grounds by State v. Adel, 136 Wash. 2d 629, 640, 965
P.2d 1072 (1998); State v. Davis, 79 Wash. App. 591, 594, 904 P.2d 306 (1995)

("[E]vidence of an intent to deliver must be sufficiently compelling that "'the specific

criminal intent of the accused may be inferred from the conduct where it is plainly

indicated as a matter of logical probability.""' (quoting State v. Kovac, 50 Wash. App.
117, 120,747 P.2d 484 (1987) (quoting State v. Delmarter, 94 Wn.2d 634,638,618

P.2d 99 (1980))).

      Just as mere possession of a controlled substance does not support an

inference of an intent to deliver or manufacture, neither does mere possession of

forged identification cards support an inference of an intent to injure or defraud.

   B. Both out-of-state and Washington authority requires evidence of intent to
      defraud beyond mere possession in the forgery context

      Several non-Washington courts that have considered similar statutes have

refused to infer intent from mere possession of a forged instrument. These cases

hold that such inferences would conflate knowing possession with intent to defraud,

thus writing the intent-to-defraud element out of the criminal statute. These cases

support the proposition that the State must separately prove intent to injure or

defraud beyond a reasonable doubt.

       Two New York cases are particularly helpful. In People v. Bailey, 13 N.Y.3d
67, 69, 915 N.Ed.2d 611, 886 N.Y.S.2d 666 (2009), the defendant was arrested for

attempting to pickpocket several patrons in midtown Manhattan restaurants. When

Bailey was searched following arrest, officers found three counterfeit $1 0 bills in his



                                            8
No. 87282-1


pocket. /d. Bailey was subsequently charged with criminal possession of a forged

instrument, which required an intent to defraud. /d. at 69-70 (noting charge made

under McKINNEY's PENAL LAW § 170.30). The trial court found the evidence legally

sufficient, asking, '"[w]hy would Bailey, already embarked upon a brazen effort to

commit theft, carry currency in his pocket that he knew to be bogus unless his plan

was to pass it off to an unsuspecting storekeeper, newsvendor, or fast food

worker?"' Bailey, 13 N.Y.3d at 70 (alteration in original). The Court of Appeals

reversed, rejecting that an inference of intent to defraud could be drawn based on

Bailey's "presence in a shopping district, his possession of counterfeit bills, and his

larcenous intent." /d. at 72. Otherwise, noted the court, lower courts would

"effectively strip[] the element of intent from the statute and criminalize[] knowing

possession." /d.

      Similarly, in People   v.   Brunson, 66 A.D.3d 594, 595, 888 N.Y.S.2d 22 (2009),

the "defendant possessed a state identity card on which a letter in defendant's name

and a digit in his identification number had been altered." The card was taken from

the defendant in a search by security guards following a shoplifting incident. /d. The

defendant was charged with criminal possession of a forged instrument in the

second degree, which required the State to prove intent to defraud. /d. Because the

card was only found in the defendant's possession, the court held that. the

"[d]efendant's knowing possession of the forged card was not sufficient to prove

intent, and he engaged in no conduct evincing an intent to use it." /d. The court also

refused to engage in speculation that the defendant intended to use the card to

misrepresent his identity in the event of his arrest. /d.


                                              9
No. 87282-1


      The Georgia Court of Appeals has come to the same conclusion. In

Velasquez v. State, 276 Ga. App. 527, 623 S.E.2d 721, 724 (2005), police arrested

the defendant for driving without a license. During a search incident to arrest,

officers found a forged North Carolina identification card. /d. The State charged

Velasquez with second degree forgery, a crime that specifically requires an intent to

defraud. /d. at 723. The court noted that "[i]ntent to defraud is most commonly

proved by showing delivery or use of the writing, or some other associated writing."

/d. Without such evidence, the court opined,

       When stopped by the police, Velasquez did not present the North
       Carolina identification card; it was only found in a search of his person
       after his arrest. The State did not show that Velasquez had ever
       presented the identification card to anyone at any time; all that was
       shown was mere possession.

/d. at 724.

       In People v. Miralda, 981 P.2d 676, 677 (Colo. Ct. App. 1999), an officer

making a traffic stop shone a light on a passenger's wallet as the passenger

rummaged through it, seeing a resident alien card. The officer pointed to the card

and stated "green card," to which the defendant responded by handing the officer

the card. /d. The card was forged and a later inventory search disclosed a forged

social security card. /d. The State charged the defendant with possessing and

uttering a forged document, arguing that the act of handing the card over to the

officer upon demand constituted an intent to defraud. /d. The court overturned the

defendant's   conviction,   noting   that while   intent may   be   established from

circumstantial evidence and reasonable inference, no circumstances established

more than mere possession. /d. at 679. Furthermore, the court stated,


                                          10
No. 87282-1


        There was no proof that defendant had ever used either of the cards for
        any purpose (such as support for a job application), nor was there any
        proof that defendant's status was such that it could be inferred that he
        would be required to use either instrument to misrepresent that status.

/d.

        These out-of-state cases are consistent with Washington authority. In

Washington, where an intent to injure or defraud has been proved, the defendants

actually demonstrated intent to pass off their forged documents as authentic. In

Esquivel, the defendants presented false identification upon the request of police

officers, showing that they intended to defraud police officers by passing forged

documents off as true. 71 Wn. App. at 869. In State     v.   Tinajero, 154 Wash. App. 745,

748, 228 P.3d 1282 (2009), the defendant had presented his false identification to

his employer in order to obtain employment. Because the defendants in Tinajero and

Esquivel actually presented their forged documents in hopes of defrauding law

enforcement officers or employers, the Court of Appeals found satisfactory evidence

of intent to injure or defraud. Esquivel, 71 Wn. App. at 872; Tinajero, 154 Wn. App.

at 750. Like several of our sister states, Washington courts have never held that

bare possession suffices to support an inference of intent to injure or defraud.

      C. Vasquez's possession of forged cards alone does not show an intent to injure
         or defraud

         Consistent with both Washington and out-of-state law, the State did not

demonstrate that Vasquez acted with the requisite intent to injure or defraud. Here,

the forged cards were only found in Vasquez's possession. The fact that a security

officer pulled the cards out of Vasquez's wallet does not suffice to infer an intent to

injure or defraud. No rational juror could find otherwise.


                                           11
No. 87282-1


      The Court of Appeals affirmed Vasquez's conviction for forgery based on bare

possession. It believed that as a matter of logical probability, "the unexplained

possession of a forged instrument makes out a prima facie case of guilt against the

possessor .... " Vasquez, 166 Wn. App. at 53. The Court of Appeals went on to ask,

"And here why else would Mr. Vasquez have them," noting that "the only value of the

cards would be to falsely represent Mr. Vasquez's right to legally be in the country."

/d. This holding whisks away the State's burden to prove intent to injure or defraud

beyond a reasonable doubt, an essential element of the crime of forgery. RCW

9A.60.020(1 )(b).   It presumes that persons who          possess   knowingly forged

documents, and particularly forged immigration documents, intend to injure or

defraud by virtue of possession alone. We reject the appellate court's reasoning and

hold that the mere possession of forged documents, without evidence of an intent to

injure or defraud, cannot sustain a forgery conviction.

      Amicus Curiae Washington Association of Prosecuting Attorneys (WAPA)

contends that if we were to vacate Vasquez's conviction, we would be grafting a

"use" requirement onto the crime of forgery. See Br. of Amicus WAPA at 9-11. In

other words, amicus WAPA would not require Vasquez to actually use the forged

documents but only to intend to injure or defraud by possessing them. We agree

with amicus WAPA's general proposition that actual use of forged documents is not

required to demonstrate an intent to injure or defraud. But unexplained possession

of a forged document is not circumstantial evidence that supports an inference of

such intent. Rather, we hold that the State must set forth some evidence beyond




                                           12
No. 87282-1


naked possession to prove a defendant's intent to injure or defraud beyond a

reasonable doubt. The State failed to do so in this case.

 II.   The evidence the State presented is patently equivocal as regards Vasquez's
       intent to injure or defraud

       We do not infer criminal intent from evidence that is patently equivocal.

Bergeron, 105 Wn.2d at 20; Woods, 63 Wn. App. at 592. Rather, inferences of intent

may be drawn only "from conduct that plainly indicates such intent as a matter of

logical probability." Bergeron, 105 Wn.2d at 20. Vasquez's answers to Englund's

questions about the forged cards demonstrate ambiguity as to whether Vasquez

intended to defraud Englund. As such, they are patently equivocal and do not

support an inference of intent to injure or defraud.

       From the record before us, it is unclear whether Vasquez intended to convince

Englund that the social security and permanent resident cards were genuine or

whether Vasquez was merely acknowledging his ownership of the cards. Englund's

testimony demonstrates this ambiguity:

       Q.     When you first took the cards out of the wallet and thought that
              were his 10, did the defendant make any comments about those
              10?

       A.     Other than me asking if this is his identity. Once I pull something
              out of a wallet, I always ask if it's their identity or their social
              security card.

       Q.     And what did he respond?

       A.     He said, yes.

2 Verbatim Report of Proceedings at 48-49. From this testimony, Vasquez could

have been responding that the cards were his or that the cards properly identified



                                           13
No. 87282-1


him by name; on the other hand, Vasquez could have been attempting to convince

Englund that the cards were genuine. It is not clear. The redirect examination of

Englund reveals similar ambiguities:

      Q.      Now, also you indicated before that at first he stated the cards
              were his cards when you first obtained the cards.

      A       Correct.

      Q.      How did he state that? What did he say to you?

      A       I asked the question if this is his identity or his card. He replied,
              yes.

      Q.      Did you-were you talking about both cards or just the social
              security card?

      A       Both cards, correct.

/d. at 76. Again, Englund's testimony is unclear as to whether Vasquez meant to

respond that he simply owned the cards or meant to persuade Englund that the

cards were his legitimate social security and permanent resident cards. Englund's

testimony does not indicate precisely what Vasquez meant. It is therefore patently

equivocal evidence and cannot serve as a basis for inferring Vasquez's intent to

injure or defraud.

      The ambiguity of the exchange between Englund and Vasquez is exacerbated

by an apparent language barrier. Although Englund testified that Vasquez appeared

to understand his questions and responded in English, Englund also stated that

Vasquez had given several confused responses to his questions. Indeed, for this

reason, Englund believed it was necessary to involve a Spanish-speaking employee




                                            14
No. 87282-1


in his communications with Vasquez. The language barrier between Vasquez and

Englund casts further doubt on whether Vasquez intended to defraud Englund.

        Furthermore, Vasquez did not behave as someone who intended Englund to

be defrauded by the forged cards. When Englund asked where Vasquez obtained

the cards, Vasquez freely told Englund that he got the cards for $50 each from a

friend in California. Vasquez's ready admission that the cards were fakes belies an

inference that Vasquez intended to defraud Englund. In short, the record here is not

clear as to whether Vasquez intended to defraud Englund. Such patently equivocal

evidence cannot give rise to an inference of an intent to injure or defraud. Bergeron,

105 Wn.2d at 19-20. Accordingly, we hold that this evidence was insufficient to

convince a rational juror that Vasquez acted with intent to injure or defraud beyond a

reasonable doubt.

 Ill.   The tenuous evidence that Vasquez was working is insufficient to support the
        contention that Vasquez used forged documents to obtain work

        The Court of Appeals held that since Vasquez might have mentioned to

Englund that he had worked in the area, the jury could infer that he possessed

forged documents with an intent to injure or defraud a third party. Vasquez, 166 Wn.

App. at 53. Such generalized intent to injure or defraud may be shown if "an intent

appears to defraud any person, association or body politic or corporate whatsoever,"

RCW 10.58.040, and may also be inferred by the facts and circumstances that

demonstrate intent as a matter of logical probability, see Bergeron, 105 Wn.2d at 4.

However, inferences based on circumstantial evidence must be reasonable and

cannot be based on speculation. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.



                                          15
No. 87282-1


Ct. 2781, 61 L. Ed. 2d 560 (1979) (holding that triers of fact may draw only

reasonable inferences); Bailey v. Alabama, 219 U.S. 219, 31 S. Ct. 145, 55 L. Ed.
191 (1911) ("To justify conviction, it was necessary that this intent [to injure or

defraud] should be established by competent evidence, aided only by such

inferences as might logically be derived from the facts proved, and should not be the

subject of mere surmise or arbitrary assumption."). We hold that there was

insufficient evidence to demonstrate Vasquez's intent to injure or defraud a third

party because the record discloses no evidence that Vasquez had worked in the

United States or that he had used the forged cards in connection with employment.

      Though Englund testified that Vasquez said he had worked in the area,

Englund also indicated that he could not remember exactly what Vasquez said. On

the shoplifting forms, Vasquez specified that he was· not currently working. Aside

from Englund's equivocal comment that Vasquez mentioned he had worked, the

State presented no other evidence that Vasquez had sought work, was working, or

planned to work in the area. Neither did the State offer any evidence suggesting that

Vasquez had used the forged social security and permanent resident cards to obtain

employment or for any other purpose. Englund's uncertain memory of what Vasquez

stated with regard to working was insufficient to support a reasonable inference that

Vasquez intended to defraud an employer with the forged cards.

       Even if we assume that Vasquez was employed in the United States, there is

no evidence that Vasquez used these specific forged cards to obtain employment.

Conjecture about how or whether Vasquez used the specific cards Englund found

does not support a reasonable inference that Vasquez possessed these cards with


                                         16
No. 87282-1


an intent to injure or defraud. We conclude that this evidence was insufficient to

support the jury's finding that Vasquez acted with intent to injure or defraud beyond a

reasonable doubt.

                                   CONCLUSION

      The Court of Appeals' holding assumes that the only reason a person

possesses forged documents is because he or she intends to injure or defraud

someone. But by requiring proof of intent to injure or defraud, the legislature has

determined that mere possession of forged documents is not enough to sustain a

forgery conviction. Rather, as courts both in- and outside Washington have held, the

State must prove intent to injure or defraud beyond a reasonable doubt. The

evidence that the State presented to demonstrate intent to injure or defraud was not

sufficient because it either was patently equivocal or based on rank speculation.

Thus, even when viewing the evidence in this case in the light most favorable to the

State, we conclude that no rational juror could have found an intent to injure or

defraud beyond a reasonable doubt. Accordingly, we reverse the Court of Appeals

and remand with instructions to vacate Vasquez's convictions for forgery.




                                           17
No. 87282-1




      WE CONCUR.




                   18